PER CURIAM
Defendant appeals from a judgment finding him guilty except for insanity of first-degree burglary and placing him within the jurisdiction of the Psychiatric Security Review Board (PSRB) for a period of time not to exceed 20 years. ORS 161.327. Defendant argues that the trial court was limited to imposing the maximum sentence that he could have received under the sentencing guidelines for the crime of burglary in the first degree. We affirm.
In State v. Brooks, 187 Or App 388, 397, 67 P3d 426, rev den, 335 Or 578 (2003), which presented a different issue but required interpretation of ORS 161.327, we examined the legislative history of the statute and concluded that “the length of PSRB jurisdiction [is] to be measured by the statutory indeterminate maximum sentence rather than by the guidelines presumptive sentence.” Our analysis in Brooks is dispositive of defendant’s arguments in this case.
Affirmed.